Citation Nr: 0118567	
Decision Date: 07/17/01    Archive Date: 07/24/01

DOCKET NO.  99-23 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Entitlement to basic eligibility for benefits administered by 
the Department of Veterans Affairs.


REPRESENTATION

Appellant represented by:	Horacio A. Villarete


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 1999 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines.  In that decision, the RO found that the 
appellant was not entitled to VA benefits because he does not 
have qualifying service as a veteran.

In his Substantive Appeal (VA Form 9) submitted in November 
1999, the appellant indicated that he wished to appear at a 
personal hearing before a Member of the Board in Washington, 
D.C.  Thereafter, in a signed statement submitted in December 
1999, the appellant indicated that he would prefer to appear 
before a traveling Member of the Board at the RO in Manila.  
A hearing was subsequently scheduled, and the appellant was 
notified of the date and time of this hearing in a May 2001 
letter from the RO.  However, the appellant failed to report 
for his personal hearing.  To the Board's knowledge, the 
appellant has offered no explanation as to why he was unable 
to appear and has since made no request for another hearing.  
Accordingly, the Board will proceed to a decision on this 
appeal as if the hearing request had been withdrawn.


FINDING OF FACT

The Department of the Army has certified that the appellant 
had no recognized service in the Army of the United States or 
as a member of the Philippine Commonwealth Army in the 
service of the United States Armed Forces.


CONCLUSION OF LAW

The criterion of "veteran" for purposes of entitlement to 
VA benefits has not been met; the appellant is not eligible 
for VA benefits.  38 U.S.C.A. §§ 101, 107 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.1(d), 3.8, 3.9, 3.203 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant challenges the April 1999 RO determination that 
he does not have qualifying military service.  The appellant 
contends that he is eligible for VA benefits by virtue of his 
alleged induction into the United States Armed Forces in the 
Far East (USAFFE) in December 1941.  In addition, he also 
asserts that he was held as a prisoner of war (POW) from May 
1942 to October 1942.

Eligibility for VA benefits is based on statutory and 
regulatory provisions which define an individual's legal 
status as a veteran of active military service.  38 U.S.C.A. 
§§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6 (2000).  As a 
predicate requirement for a grant of VA benefits, a claimant 
must establish that he or she is a "veteran," defined as 
"a person who served in the active military, naval, or air 
service, and who was discharged or released therefrom under 
conditions other than dishonorable."  38 U.S.C.A § 101(2); 
38 C.F.R. § 3.1(d).  See Selley v. Brown, 6 Vet. App. 196, 
198 (1994).

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, may 
constitute recognized service in the armed forces of the 
United States for VA purposes.  38 C.F.R. §§ 3.8, 3.9.  
However, such service must be certified as qualifying by 
appropriate military authority.  38 C.F.R. § 3.203.

These regulations have their basis in statute, at 38 U.S.C. § 
107(a).  See Dela Pena v. Derwinski, 2 Vet. App. 80 (1992), 
wherein the United States Court of Appeals for Veterans 
Claims upheld the constitutionality of 38 U.S.C. § 107(a), 
following the "reasoning and wisdom" of the U.S. Court of 
Appeals for the District of Columbia Circuit in Quiban v. 
Veterans Admin., 928 F.2d 1154 (D.C. Cir. 1991).

If a claimant does not submit evidence of military service, 
or the information is insufficient, VA must request the 
information from the service department.  Sarmiento v. Brown, 
7 Vet. App. 80, 82 (1994); see also Laruan v. West, 11 Vet. 
App. 80, 82 (1998) (observing that if there is reason to 
believe that information provided to service department was 
erroneous, e.g., misspelled name, VA may be required to 
resubmit request for information to service department.).

Only service department records can establish if and when a 
person was serving on qualifying active service.  Venturella 
v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 
Vet. App. 232, 237 (1994).  The service department's findings 
are binding and conclusive upon VA.  This agency does not 
have the authority to alter the findings of the service 
department.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); 
see Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).

In March 2001, the Department of the Army advised the RO that 
no change was warranted as to a February 1978 determination 
that the appellant had no service in the Army of the United 
States or as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
U.S. Armed Forces.  In reaching that determination, the 
Department of the Army was provided with all of the pertinent 
information that was submitted by the appellant in regard to 
his purported service in the U.S. Armed Forces.  Because VA 
is bound to accept the findings of the service department in 
this regard, the Board finds that the appellant had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
U.S. Armed Forces.  See 38 C.F.R. § 3.203; Duro, supra.

In support of his claim, the appellant has submitted several 
documents signed by officials of the Philippine government, 
which he contends certify his service with the Philippine 
forces during World War II.  The appellant urges, in essence, 
that we accept those documents and reject the recent status 
determination made by the Department of the Army.  However, 
the Philippine government has its own laws and regulations, 
which permit recognition of military service that is not 
recognized by the U.S. Army.  The documents submitted by the 
appellant fail to satisfy the requirements of 38 C.F.R. § 
3.203 as acceptable proof of service, as they are not 
official documents of the appropriate U.S. service 
department.  Therefore, these documents may not be accepted 
by the Board as verification of the appellant's service for 
the purpose of receiving VA benefits.

In short, based upon the record in this case, the Board 
concludes that the appellant had no service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the U.S. Armed Forces.  Thus, 
he is not considered a "veteran" for purposes of 
establishing eligibility to VA benefits.  Therefore, the 
appellant's claim for entitlement to VA benefits must be 
denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994).

As a final point of information, if an individual believes 
there is a reason to dispute the report of the service 
department, the proper course for that claimant is to pursue 
such disagreement with the service department, not VA.  See 
Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).

Additional Matter

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), which 
amended and clarified the law as to the VA's obligation to 
provide notice and assistance to claimants seeking benefits.  
The new statute specifies that the Secretary shall make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  Public Law No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified 
at 38 U.S.C. § 5103A).  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA § 7(a), 114 Stat. 2096, 2099-2100 
(2000).  See generally Holliday v. Principi, 14 Vet. App. 280 
(2001); see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In this instance, the appellant's claim was denied on the 
basis that he no recognized service in the Army of the United 
States or as a member of the Philippine Commonwealth Army in 
the service of the United States Armed Forces.  Under such 
circumstances, where the claimant is not considered a 
"veteran" for purposes of establishing eligibility to VA 
benefits, the Board finds that further development pursuant 
to the provisions of the VCAA is not warranted, as no 
reasonable possibility exists that such assistance would aid 
in substantiating the appellant's claim.  VCAA § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  See also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis, 6 Vet. App. at 430 (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided).


ORDER

The claim of entitlement to basic eligibility for VA benefits 
is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

